Citation Nr: 0014203	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral defective 
hearing.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to an increased evaluation for scar residuals 
on the back due to staph infection of the skin, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and IB


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran has been certified by the National Personnel 
Records Center as having had active service from October 31, 
1959 to April 30, 1960, and from August 15, 1960 to June 15, 
1962.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA ) Regional Office (RO) in Reno, Nevada.

The veteran and IB provided testimony at a personal hearing 
held before a Hearing Officer in Las Vegas, Nevada, in June 
1997, accompanied by his then representative, Veterans of 
Foreign Wars of the United States (VFW).  A transcript is of 
record.  

Parenthetically, it is noted that on his Substantive Appeal, 
a VA Form 9, dated in May 1997, the veteran had checked that 
he wanted to provide testimony at a hearing at the RO.  On 
accompanying documents provided by his representative, it was 
clarified that the veteran wanted the opportunity to provide 
testimony before a Member of the Board at the RO.  

In documentation of record from July 1999, it was clarified 
by the VFW on behalf of the veteran that the hearing held in 
Las Vegas had satisfied the veteran's desires in that regard.  
A document dated in May 2000 is now of record from the 
veteran's current representative confirming that he does not 
wish a further Board hearing.

At or about the time the hearing was conducted, the original 
claims folder was misplaced, and a rebuilt file was 
instituted.  Since then, and as pointed out by the veteran 
and his representative, there has been some resultant 
confusion including some points with regard to the current 
issues which should be clarified.  

For instance, the veteran indicates that his claim regarding 
PTSD was first denied in 1980, although that is not fully 
documented in the rebuilt file.  The RO has addressed the 
most recent adjudication of that claim as a 
"Reconsideration," but has not handled it on the basis of new 
and material evidence to reopen a claim.

At the personal hearing and in other documents, the right ear 
is that wherein it was alleged that there was otitis media; 
however, a recent Supplemental Statement of the Case (SSOC) 
has referred to it as the left ear.  This needs to be 
clarified.

At the personal hearing, the veteran indicated that he was 
therewith filing a notice of disagreement (NOD) with action 
taken to deny his claim for service connection for a back 
disorder.  An SOC as to the claimed low back disorder was 
issued in June 1999, but no response to that SOC is contained 
in the file currently before the Board.  Recent adjudication 
dealt with the issue of service connection for a cervical 
spine disorder, and no NOD with that decision is in the file 
now before the Board.  Neither issue has been certified to 
the Board for appellate review, and it appears that neither 
issue has been perfected for appeal.  

Pursuant to 38 C.F.R. §§ 20.1304(a), (b) (1999), and with 
approval of the Vice Chairman of the Board, the veteran 
perfected a change in his representation in late 1999 and 
early 2000, and he is now represented by a private attorney.

On April 26, 2000, the Board was notified by the RO that the 
original claims file has been located.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), and for 
the purposes of fulfilling all the requirements of due 
process, the Board is deferring adjudication of these issues 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The original claims file being held 
at the RO must be integrated with the 
rebuilt file which was sent to the Board.

3.  The RO should then fully readjudicate 
all issues based on the entire evidence 
of record, clarifying each issue and the 
bases for the review. The RO should 
assist the veteran with the development 
of the evidence in the well-grounded 
issues as required.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures and 
readjudicate the issues.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


